Title: From George Washington to Thomas Lewis, 2 October 1788
From: Washington, George
To: Lewis, Thomas



Sir,
Mount Vernon October 2d 1788

I wrote to you in december last requesting that you would be so good as to assist me in pro-curing tenants for, and settling of

my lands on the Great Kanhawa and Ohio, and at the same time vested you with full power for that purpose upon the terms which I mentioned, and which I had understood was the custom of that Country. This letter was, at Richmond, committed to the Care of a Mr Clandenning who lives in Greenbrier County and who promised to have it safely conveyed to you—In June last the Gentleman who delivered it to Mr Clandenning was informed by him that you had received it. A Duplicate of it was likewise committed to the care of your Brother Colo. Andrew Lewis in may, to be forwarded to you; and as I have never received an answer from you I cannot but impute it to the miscarriage of your letters; I must therefore beg that you will, without fail and as soon as possible, let me know your determination with respect to your accepting the trust, and if you incline to act for me, give me some information respecting the circumstances and situations of my Lands in your neighbourhood, for I am at present totally in the dark with regard to them, except so far as relates to the payment of taxes which the Sheriff has not failed to apply for, and as these are pretty considerable I find myself under the necessity either of disposing of the land or putting it in such a condition as will at least enable me to pay the taxes with the produce of it.
Since my writing to you I have had applications for purchasing or leasing a part of those lands but could give no decided answer to them, as I did not know (if you have accepted the trust) what steps you might have taken towards tenanting them.
Letters sent to Pittsburg or Richmond and put into the Post office at either of those places will come more directly to me than by any other means. I am Sir, Yr Most Obedt Hble Servant

Go: Washington

